DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are currently being examined.
Claim Objections
Claim(s) 19-20 are objected to because of the following informalities:  
  	In particular, claim 19 recites “wherein only if a potential gunshot is identified with the first microphone are signals analysed from the second microphone”, however it should recite “wherein only if a potential gunshot is identified with the first microphone are signals analyzed from the second microphone”. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-203 of U.S. Patent No. 10,832,565 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s invention is a narrower scope than the instant application’s claimed invention. Thus, the broader scope is encompassed within the patent’s invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 8, 10, 14-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (“Gunderson”, US 9830932 B1, on the record) in view of Snyder (US 2837730 A, on the record).
 	1) Regarding claim 1, Gunderson discloses a method of acoustically detecting a gunshot (Figs. 1-2, 5-9 and 11-13). Gunderson system as disclosed differ from the claimed invention, in that the claimed invention explicitly discloses the use of only two microphones. However, Gunderson discloses, in Col. 2, lines 20-25, the option to select a particular number of microphones. Snyder discloses, in Col. 2, lines 6-7, the known concept of using two microphones to distinguish loud sounds. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using two microphones to distinguish loud sounds as taught by Snyder, into the system as taught by Gunderson, with the motivation to enhance the microphone setup features of the system. Gunderson and Snyder teach  comprising the steps of: 	a) identifying when an incoming acoustic signal sensed with a first microphone (Col. 2, lines 20-40, hence one of the microphones with the lower severity level can be interpreted as the first microphone), having a low sensitivity ( Gunderson discloses, in Col. 2, lines 21-25, that each microphone can be dampened to a particular level), has a peak amplitude level (Gunderson illustrates, in Fig. 7, that the sound analysis involves analyzing amplitude levels to threshold windows) greater than a trigger threshold established for a potential gunshot (Gunderson discloses, in Col. 11, line 64 through Col. 12, line 25, using a trigger threshold value to activate the sampling of input sound to determine a gunshot event); 	b) if a potential gunshot is identified in step a), analyzing signals sensed by the first microphone in multiple, distinct frequency ranges (Gunderson discloses, in Col. 16, line 62 through Col. 17, line 26, configuring the microphones to be analyzed against multiple distinct frequency ranges to determine the classification of a input sound); 	c) comparing a value calculated based on signals from a second microphone, which is more sensitive than the first microphone (as addressed above the microphones are dampened at different level, hence the other microphone that is more sensitive can be interpreted as the second microphone), with a threshold value (Gunderson discloses, in Col. 17, lines 46-67, that each microphone inputted sound sample is compare to an audio threshold to classify to the sound to be a gunshot); and 	d) determining that an occurrence of a gunshot has been detected based on results from both steps b) and c) (Gunderson above referenced disclosure to address steps b and c, each involve classifying a gunshot).
 	As per the limitation only if a potential gunshot is identified in step a), comparing a value calculated based on signals from a second microphone, which is more sensitive than the first microphone, with a threshold value. 	Gunderson discloses, in Col. 6, 58-65 with reference to Figs. 1-2, the concept of analyzing a received audio wave to determine if the audio wave is within a range of predetermined audio threshold parameters (corresponding to a only comparing if a potential gunshot is detected). Notice at steps 235 to 237 the process further analyzes the received audio wave with neural network technology for avoiding false positives, see Col. 7, lines 37-52, to determine and compare the audio wave’s PSD magnitude (corresponding to a value), see Fig. 2 steps 237-246. Gunderson further discloses, in Col. 11, lines 1- 14, that multiple microphones at different dampening settings (sensitivity) may be used for preventing false positives. 	Thus, at the filing of invention, it would have been obvious to a person of ordinary skill in the art to implement the concept of analyzing a received audio wave to determine if the audio wave is within a range of predetermined audio threshold parameters, as taught by Gunderson, with the motivation to enhance the false positive determining features of the system.  	2) Regarding claim 2, Gunderson and Snyder teach establishing a maximum amplitude for each of the first and second microphones (Gunderson: Col. 12, line 53 through Col. 13, line 11). 	3) regarding claim 8, Gunderson and Snyder teach wherein analyzing signals sensed by the first microphone in multiple, distinct frequency ranges includes calculating a sum of amplitudes in a first frequency range (Gunderson: Col. 17, line 13, discloses that the amplitudes above for example 75 dB is counted (corresponding to summing); Also see Gunderson: Col. 11, lines 57-63; Col. 12, lines 26-52 with reference to Figs. 7-8). 	4) Regarding claim 10, Gunderson and Snyder teach wherein analyzing signals sensed by the first microphone in multiple, distinct frequency ranges further includes calculating a sum of amplitudes in a second frequency range which is lower than the first frequency range (Gunderson: Col. 17, lines 2-11). 	5) Regarding claim 14, Gunderson and Snyder teach wherein the method is limited to determining the occurrence of a gunshot within a building or other structure (Gunderson: Col. 1, lines 30-42; Col. 8, lines 56-67). 	6) Regarding claim 15, Gunderson and Snyder teach alerting emergency personnel when the occurrence of a gunshot has been detected (Gunderson: Col. 8, lines 56-67; Col. 9, lines 50-52). 	7) Regarding claim 18, Gunderson and Snyder teach wherein only outputs from the first microphone are initially, continuously analyzed for a peak amplitude level (Gunderson illustrates, in Fig. 8, that each microphone performs collection samples in a repeated fashion, hence each sampling is performed one by one) greater than the trigger threshold (Gunderson: Fig. 8 with regard to the sample collection 704a). 	8) Regarding claim 19, Gunderson and Snyder with the same motivation to combine as presented in the rejection of claim 1 teach a system (Gunderson: Figs. 1-5, 8 and 11-12A-C) for acoustically detecting a gunshot within a building or other structure (Gunderson: Col. 1, lines 30-42; Col. 8, lines 56-67) comprising: 	a sensor (Gunderson: Fig. 5) including a first microphone (Gunderson: Fig. 5: 108d) having a low sensitivity (see analysis of the rejection of claim 1) and a second microphone (Gunderson: Fig. 5: 108c)  which is more sensitive than the first microphone (see analysis of the rejection of claim 1); and 	a controller (Gunderson: Fig. 5: processor 116) configured to determine an occurrence of a gunshot within the building or other structure based on signals received from each of the first and second microphones (Gunderson: Fig. 8), wherein only if a potential gunshot is identified with the first microphone are signals analysed from the second microphone (see analysis of the rejection of claim 1).  	9) Regarding claim 20, Gunderson and Snyder teach wherein the sensor further includes a network port configured to connect the sensor to a remote computer (Gunderson: Col. 2, lines 14-19; Col. 3, lines 37-44; Fig. 3: network port 308; Fig. 4).
Claim(s) 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Snyder, and in further view of Berger (US 2006/0256660 A1, on the record).
 	1) Regarding claim 3, as per the limitation determining a time for the potential gunshot which is prior to a time when the incoming acoustic signal is sensed with the first microphone. 	Berger discloses, in ¶0038-40, the concept of determining a time of arrival difference between a pair of microphones to determine a potential gunshot. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of determining a time of arrival difference between a pair of microphones to determine a potential gunshot as taught by Berger, into the system as taught by Gunderson and Snyder, with the motivation to enhance gunshot detection features of the system. 	2) Regarding claim 4, as per the limitation basing the time for the potential gunshot based on amplitudes of signals from the first microphone at multiple, different times (Gunderson: Col. 12, lines 26-39 with reference to Figs. 7-8). 	5) Regarding claim 13, as per the limitation wherein comparing a value calculated based on signals from a second microphone includes determining a root-mean-square value of signals from the second microphone over a predetermined time period and comparing the root- mean-square value with the threshold value. 	Berger discloses, in ¶0023-27, the concept of evaluating a microphone input via root mean square analysis to determine if the input sound meets threshold conditions. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of evaluating a microphone input via root mean square analysis to determine if the input sound meets threshold conditions as taught by Berger, into the system as taught by Gunderson and Snyder, with the motivation to enhance sound detection features of the system.
Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Snyder, and in further view of Scanlon (US 2009/0059724 A1, on the record). 	1) Regarding claim 5, as per the limitation performing enhanced autocorrelation on signals from the first microphone. 	Scanlon discloses, in ¶0045, the concept of using auto- and cross-correlation techniques for anticipated muzzle blasts of a bullet. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using auto- and cross-correlation techniques for anticipated muzzle blasts of a bullet as taught by Scanlon, into the system as taught by Gunderson and Snyder, with the motivation to enhance gunshot detection features of the system. 	2) Regarding claim 6, Gunderson, Snyder and Scanlon teach calculating a maximum of the enhanced autocorrelation within a defined frequency range (Gunderson: Col. 11, lines 57-63 with reference to Fig. 7).
Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Snyder and Scanlon, and in further view of Skorpik et al. (“Skorpik”, US 2016/0260307 A1, on the record). 	1) Regarding claim 7, as per the limitation wherein the defined frequency range is between 15 kHz and 25 kHz. 	Gunderson discloses, in Col. 12, line 19, using 10 kHz. 	Skorpik discloses, in ¶0009, the concept of using a range 5 kHz to 30 kHz, which encompasses the range 15 kHz to 25 kHz and the kHz parameter used by Gunderson, which suggest that a range can be adjustable. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a range 5 kHz to 30 kHz as taught by Skorpik, into the system as taught by Gunderson, Snyder and Scanlon, with the motivation to enhance the gunshot detection features of the system. Since it has been held that where the general conditions of a claim are disclosed in a prior art, discovering the optimum or a workable range involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 	4) Regarding claim 9, Gunderson and Snyder with the same motivation to combine the teachings by Skorpik in the rejection of claim 7 teach wherein the first frequency range is from 10 kHz to 25 kHz (see analysis of the rejection of claim 7).
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Snyder, and in further view of Mitchell (US 2011/0218952 A1, on the record).
 	1) Regarding claim 11, as per the limitation wherein the second frequency range is from 2 kHz to 5.5 kHz. 	In a related art of identifying sounds. Mitchell discloses, in ¶0012, the concept of using ranges between multiple frequency ranges. Notice that Mitchell discloses, in ¶0064, the concept of using 62.5 to 8000 kHz which encompasses the claimed range. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using ranges between multiple frequency ranges as taught by Mitchell, into the system as taught by Gunderson and Snyder, with the motivation to enhance the sound detection features of the system. 	2) Regarding claim 12, Gunderson, Snyder and Mitchell teach wherein analyzing signals sensed by the first microphone in multiple, distinct frequency ranges further includes calculating a ratio of the sum of amplitudes in the first and second frequency ranges (Mitchell discloses, in ¶0016, the concept of using a likelihood ratio for confidence determination. At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate using a likelihood ratio analysis for the evaluated inputted sound amplitudes, with the motivation to enhance the sound classifying features of the system).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Snyder, and in further view of Fukuda et al. (“Fukuda”, US 2010/0329481 A1, on the record). 	1) Regarding claim 16, as per the limitation wherein the first microphone has a sensitivity of below - 40 dBFS. 	In the art of using a microphone, Fukuda discloses, in ¶0090, the concept of configuring a microphone sensitivity to be -50 decibel (dB). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of configuring a microphone sensitivity to be -50 decibel as taught by Fukuda, into the system as taught by Gunderson and Snyder, with the motivation to enhance microphone sensitivity features of the system.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson in view of Snyder, and in further view of Bauer (US 3940575 A, on the record). 	1) Regarding claim 17, as per the limitation wherein the second microphone has a sensitivity that is at least 70% greater than the sensitivity of the first microphone. 	As addressed in the rejection of claim 1, Gunderson discloses configuring the microphone have different sensitivity.  	Bauer discloses, in Col. 1, lines 33-61, the concept of using a 75 percent greater sensitivity to distinguish microphone sensitivity. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a 75 percent greater sensitivity to distinguish microphone sensitivity as taught by Bauer, into the system as taught by Gunderson and Snyder, with the motivation to enhance the microphones’ sensitivity variation features of the system.
Response to Arguments
Applicant's arguments filed 03/24/2022 are moot as the arguments are directed to the amended limitation “only if a potential gunshot is identified in step a), comparing a value calculated based on signals from a second microphone, which is more sensitive than the first microphone, with a threshold value”. However, in view of careful consideration of the applied art, the limitation is reasonably addressed by the primary reference Gunderson, see action above for full detail.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684